Title: To Benjamin Franklin from Madame Brillon, 30 [November] 1777
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Ce dimanche 30 [November, 1777] a passy
Non mon bon papa vous ne m’avés pas fait mal hier, j’ai tant de plaisir a vous voir que le bien l’a emporté sur la petite fatigue d’estre sortie un peu plus tard du bain.

On m’a présenté ce matin mr. Bitaubé vous me ferés grand plaisir de l’émener mécredi prendre le thé; je lirai son homére dont je vous remércie mon bon ami.
Adieu a mécredi, a samedi, a tous les mercredis et samedis de toute la vie.
Il me semble que vous n’avés pas besoin d’achetér ce cértain secrét pour contrefaire les écritures? Vous estes un voleur?
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
